DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application;
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 	Claim(s) 1, 4-5, and 7-12 is/are pending.
Claim(s) 1 and 10 is/are currently amended.
Claim(s) 2-3, 6, and 13-14  is/are acknowledged as cancelled.
	The action is NON-FINAL. 


Response to Arguments
Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1-2, 4-5, and 7-13 under 35 U.S.C. 103 as being unpatentable over US 2010/0317790 to Jang, et al. in view of: (i) Mochida, et al., Mesoscopic Sturcture and Properties of Liquid Crystalline Mesophase Pitch and Its Transformation into Carbon Fiber, The Chemical Record 2002; 2: 81-101 (hereinafter “Mochida at __”), as understood, the traversal is on the grounds that “Since Jang discloses mixing the graphene-based material and the polymer in a solvent, the blend mixture of Jang cannot be melt-spun as presently-claimed in amended independent claims 1 and 10.” (Remarks of 10/17/2022 at 5). On the next page however, the Remarks admit “melt-spinning is listed as just one of the many spinning methods in Jang.” (Remarks of 10/17/2022 at 6). The very next sentence however, the Remarks state “the blend mixture of Jang cannot be melt-spun.” Id. (emphasis in original).
As understood, the Remarks are arguing the limitations of Claim 2, which has been canceled and incorporated into Claim 1. Claim 2 was rejected, citing to paragraph [0046] of Jang. This paragraph is reproduced below:
[0046] The spinning method may include electro-blown spinning, melt-blown spinning, and flash spinning rather than the electrospinning.

(Jang 3: [0046]) (emphasis added). Jang clearly teaches melt spinning. Jang clearly teaches that it can be used “rather than electrospinning.” 
	As understood, the Remarks are making some manner of inoperability argument. (Remarks of 10/17/2022 at 6 – “the blend mixture of Jang cannot be melt-spun.”) (emphasis in original). Patents are presumed valid by statute and applicable law. See MPEP 716.07. No affidavit or declaration evidence has been submitted to establish any facts tending to show inoperability, as required by Agency practice. Id. (“Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).”). 
	The arguments related to the solvent are noted, but not persuasive. Jang employs solvents. See e.g. (Jang 2: [0036]). Applicants employ solvents. See e.g. (S. 44: [00102]). The claims neither require nor exclude solvents. See e.g. Claim 1, MPEP 2111.03 (definition of “comprising”). 
The Remarks directed to the examples in the Specification are noted. (Remarks of 10/17/2022 at 6). The fact that “the graphene oxide in the second composition was not melted” in the Applicant’s experiment is not probative to what Jang teaches. It is only probative to what Applicants accomplished. 
As to the narrowed range of weight ratio (graphene to liquid-crystalline aromatic compound), Jang teaches:
[0036] Firstly, prepared is a graphene solution that the graphenes are dispersed in a solvent, and then polymers are dissolved in the graphene solution, thereby producing a spinning solution. Secondly, additionally prepared is a polymer solution in which polymers are dissolved, and then the polymer solution is mixed with the graphene solution, thereby producing a spinning solution. Thirdly, graphenes are put in the polymer solution thus to be dispersed, thereby producing a spinning solution. Among these three methods, the first method is preferable for dispersability of graphenes and accuracy of concentration control. More concretely, in case of dispersing about 1 wt % of graphenes by concentration based on polymers and dispersing at least 10 wt % of polymers, if an additionally prepared polymer solution is mixed with the graphene solution (i.e., graphene oxide solution) by the second method, it is difficult to increase a concentration of the polymers due to limitations of solubility of the graphene oxide solution. For instance, in case of putting about 1 wt % of graphenes to 10 wt % of polymers, if 9 mL of water is put, about 1 g of the polymers and about 0.01 g of the graphenes have to be used. In this case, solubility of the graphene oxide solution nearly reaches a limitation value, ca. 1 mg/ml. Therefore, it is preferable to firstly disperse graphenes in water, and then to disperse polymers therein by the first method.

(Jang 2: [0036]) (emphasis added). As understood, this still reads on the narrowed range in Claim 1.
The Remarks state “one having ordinary skill in the art has no motivation to select melt-spinning for increasing the content of the graphene-based material in Jang, but it is also difficult to substitute the polymer in a solvent of Jang with the mesophase pitch of Mochida.” This has been considered but is not persuasive. First one of skill in the art does have motivation because Jang explicitly teaches, suggests and motivates one of skill in the art to use melt-spinning. Jang states:
[0046] The spinning method may include electro-blown spinning, melt-blown spinning, and flash spinning rather than the electrospinning.

(Jang 3: [0046]) (emphasis added). Second, the “difficult to substitute” argument is unsubstantiated. Again, note that solvents are neither required nor excluded from the claims. It is not entirely clear what point is being made here, because as pointed out above, both Jang and the Specification teach use of solvents. Mochida likewise teaches use of solvents. See e.g. (Mochida at 92, col. 2) (discussing solvent extraction and the “soluble fraction”). Finally, as noted above – and as the Remarks acknowledge – Jang teaches melt spinning. Mochida makes numerous references to spinning mesophase pitch and teaches melt spinning. See e.g. (Mochida Abstract – “The structure of mesophase-pitch–based carbon fiber of high tensilestrength, modulus, and thermal conductivity has been formed through spinning, and has inheritedthe same structural concepts of mesophase pitch.”) and (Mochida at 83 – “Preparation of Mesophase Pitch,” entire section). Note the mention of “melt spinning” in the passage at page 83, and Fig. 12 of Mochida, depicting melt spinning. 
	Finally, the motivations for combining Jang and Mochida have not been traversed, and are presumed correct. The rejection is MAINTAINED, updated below. 
	

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 4-5, and 7-12 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0317790 to Jang, et al. in view of:
(i) Mochida, et al., Mesoscopic Sturcture and Properties of Liquid Crystalline Mesophase Pitch and Its Transformation into Carbon Fiber, The Chemical Record 2002; 2: 81-101 (hereinafter “Mochida at __”). 

With respect to Claim 1, this claim requires “a) mixing a first composition comprising a liquid-crystalline aromatic compound having an average molecular weight of 100 to 2,000 Da and a second composition comprising a graphene-based material to prepare a blend mixture.” Jang teaches mixing polymers (Jang 3: [0042]) with graphene based materials (Jang 2: [0036]). Jang teaches “pitch-based polymers such as coal-tar pitch and petroleum pitch.” To the extent this does not teach the claimed liquid-crystalline aromatic compound, this difference does not impart patentability. Note that Jang is preparing carbon nanofibers. (Jang 1: [0008] et seq.; 4: [0052]-[0054] - carbonization). Use of a liquid crystalline aromatic compound, such as mesophase pitch, in carbon fiber manufacture is old and known. Official notice is taken. Mochida is relied on as evidence. Substitution of the “pitch-based polymers such as coal-tar pitch and petroleum pitch” of Jang for the mesophase pitch of Mochida is an obvious expedient. The articulated rationale is that it reflects substitution of known elements to achieve predictable results. This does not impart patentability. MPEP 2143, KSR. Alternatively or additionally, Mochida teaches that “[c]arbon fibers derived from mesophase pitch usually exhibit at higher Young’s modulus and greater thermal and electric conductivity than those derived from PAN.” (Mochida at 97, col. 2). They also exhibit high graphitizability and ordered alignment. Id.  One of skill in the art would be taught suggested and/or motivated to use mesophase pitch to achieve higher Young’s modulus, greater thermal, electric conductivity, and high graphitizability. As to the molecular weight limitation, Mochida teaches molecular weights in the range of 400-4000 AMU, which is understood to convert to approx. 400-4000 Da. (Mochida at 86, col. 2). The ranges overlap. Overlapping ranges are obvious. MPEP 2144.05. One would be motivated to use a molecular weight as taught by Mochida because they “assist in solubility and fusibility.” 
Claim 1 further requires “b) spinning the blend mixture to obtain a graphene-based fiber, wherein the blend mixture comprises the graphene-based material and the liquid-crystalline aromatic compound at a weight ratio of 1:0.5 to 1:30.” Spinning is taught. (Jang 3: [0045]). At least a ratio of 1:10 is taught. (Jang 2: [0036]).  
Claim 1 has been amended to further require “wherein the blend mixture is melt-spun to obtain the fiber.” Melt spinning is taught. (Jang 3: [0046]). The Response to Arguments section above is also incorporated herein by reference. 
As to Claim 4, at least a 1% ratio is taught. (Jang 2: [0036]).  
As to Claim 5, at least a 1% ratio is taught. (Jang 2: [0036]).  
As to Claim 7, the discussion of mesophase pitch accompanying Claim 1 is relied upon.  
As to Claim 8, carbonization is taught. (Jang 4: [0052]-[0054]). (Mochida at 86, col. 2).
As to Claim 9, the temperatures and the inert atmosphere are taught. (Jang 4: [0053]). 
With respect to Claim 10, this claim requires “[a] graphene-based fiber in which a liquid-crystalline aromatic compound having an average molecular weight of 100 to 2,000 Da is intercalated into a graphene-based material, wherein the blend mixture comprises the graphene-based material and the liquid-crystalline aromatic compound at a weight ratio of 1:0.5 to 1:30.” The Specification refers to intercalation as “mean[ing] that molecules, atoms, and ions are inserted between layers of a material having a layered structure, and, in the present invention, means that a liquid-crystalline aromatic compound is inserted between layers of a graphene-based material.” (S. 2: [0031]). Jang teaches monolayer graphene. (Jang 2: [0026]; passim). The monolayer graphene is mixed with the polymer. (Jang 2: [0036]). Thus, any polymer is “intercalated,” i.e. between the layers of the single layer graphene. As to the molecular weight limitation, Mochida teaches molecular weights in the range of 400-4000 AMU, which is understood to convert to approx. 400-4000 Da. (Mochida at 86, col. 2). The ranges overlap. Overlapping ranges are obvious. MPEP 2144.05. One would be motivated to use a molecular weight as taught by Mochida because they “assist in solubility and fusibility.” As to the graphene/liquid crystalline aromatic language, at least a ratio of 1:10 is taught. (Jang 2: [0036]).  
Claim 10 has been amended to recite “wherein the fiber is obtained by melt-spinning a blend mixture of the liquid-crystalline aromatic compound and the graphene-based material.” The “is obtained by melt-spinning” language is product-by-process language, making this a product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. Here, and as discussed above, the references teach melt spinning. As such, whatever structural or compositional features are suggested by this language are expected to be taught. 
As to Claim 11, Jang teaches graphenes oriented parallel with the fiber axis. (Jang 2: [0029]). Note also the same parallel orientation of the meso/microphases in the mesophase pitch. (Mochida at 98, “Fig. 12”). 
As to Claim 12, Mochida provides extensive discussion of stacking. (Mochida at 90, col. 2 et seq.; passim). As the materials have been identified in the prior art and a motivation to mix them has been articulated, it is expected that the “π- π stacking bond” would be present. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736